Citation Nr: 1612962	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for cardiomyopathy, to include as secondary to service-connected migraines.

5.  Entitlement to service connection for sleep apnea.

6.  Whether new and material evidence has been received to reopen service connection for asbestosis.
 

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Navy from December 1982 to December 1986.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2009, September 2013, and May 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In January 2014, the issues of service connection for hypertension, tinnitus, and a low back disorder, and reopening service connection for asbestosis, were remanded by the Board for a video hearing before a Veterans Law Judge (VLJ).  For reasons explained below, these issues, in addition to service-connected for cardiomyopathy and sleep apnea, are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On December 3, 2015, and again on January 6, 2016, VA sent the Veteran letters notifying him that he had been scheduled for a hearing before a VLJ to be conducted on January 20, 2016.  Both letters informed the Veteran that, if he failed to report for the hearing, he may file a motion for a new hearing date within 15 days after the scheduled hearing; however, the Veteran was not informed of any restrictions or procedures associated with rescheduling the hearing in advance.

On January 12, 2016 - one week before the scheduled hearing - the Veteran sent a written request to VA, asking that his hearing "be rescheduled at a later date" so that he and his representative could gather additional evidence.  His letter appears to have gone unanswered.  As there was no response to the Veteran's request to reschedule the hearing, there was also no indication that good cause needed to be asserted to have the hearing rescheduled.  

Generally, for hearings conducted by the Board at VA "field facilities" (i.e., at the RO) a "[r]equests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown," where good cause includes "difficulty in obtaining necessary records."  38 C.F.R. 
§ 20.704(c) (2015).  For hearings conducted by the Board in Washington, DC, however, a rescheduled date must be requested "within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier."  38 C.F.R. 
§ 20.704(c)(1) (2015).  The hearing which the Veteran was requesting was to be a video conference, in which he would be present at the RO, but the VLJ would be sitting in Washington.  

While the Veteran's written request was received less than two weeks prior to the scheduled hearing date, the Board finds that the Veteran nevertheless provided advance notice a week prior to the hearing date that he would be unable to attend, and specifically requested the hearing to be rescheduled.  Not as a matter of law, but under the specific facts of this case, which include the Veteran's good faith notice to VA in advance of the hearing that he would not be able to attend the hearing, coupled with a request for a new hearing, and an absence of a ruling on the request to reschedule that may have placed the Veteran on notice to provide good cause for a new hearing, that the hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board video conference hearing.  Notify the Veteran of the date time and location of this scheduled hearing.  Put a copy of this letter in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




